MEMORANDUM **
Anthony James Castro appeals from the 12-month sentence imposed following revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate the sentence and remand.
We review the sentence ultimately imposed for reasonableness. United States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir.2006). Because the district court did not cite to any of the 18 U.S.C. § 3553(a) factors or otherwise explain its reasoning for imposing a sentence above the advisory Guidelines range, the record is not sufficient for appellate review. Cf United States v. Leonard, 483 F.3d 635, 637 (9th Cir.2007) (concluding that the district court’s specific references to defendant’s multiple violations and its statement that defendant had “not complied in any sense of the word with the obligations of supervised release” provided sufficient reasoning for meaningful appellate review). Accordingly, we vacate and remand for further development of the district court record.
Because we vacate and remand on this ground, we need not address appellant’s remaining contention.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.